per curiam:

Tomando en consideración la condición idiopática del obrero, (hipertrofia y dilatación extrema del corazón), de la cual tenía conocimiento su patrono, la clase de trabajo que él ejecutaba y el esfuerzo por él realizado pocos momentos antes de sorprenderle la muerte debido a un colapso cardíaco por dilatación del corazón, se ha pro-*387bado en este caso el esfuerzo extraordinario que se requiere para que la muerte constituya un accidente compensable, de acuerdo con la Ley núm. 45 de 18 de abril de 1935, según enmendada. Véase Cordero v. Comisión Industrial, 68 D.P.R. 127 (1948); Masse v. James H. Robinson Co., 301 N. Y. 34, 92 N.E.2d 56 (1950). En consecuencia, la reso-lución de la Comisión Industrial será revocada y el caso de-vuelto para la determinación de la compensación que corres-ponda, conforme a la ley.
El Juez Presidente Sr. Snyder y el Juez Asociado Sr. Marrero disintieron.